*552MEMORANDUM **
Juan Aguilar-Perez appeals from the 77-month sentence imposed following his guilty-plea conviction for being in the United States after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Aguilar-Perez contends that his sentence was substantively unreasonable. His sentence at the low end of the Guidelines range was not substantively unreasonable in light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.